Case 2:19-cr-00092-SWS Document 15° Filed 05/24/19 Page 1of3

IN THE UNITED STATES DISTRICT COURTS 10! Of WYOMING
FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

 

No.

 

Plaintiff,
Ctl: 18 U.S.C. §§ 922(j) and

v. 924(a)(2)

(Possession of Stolen Firearm)
AUSTIN JAMES KELLY,
Ct2: 18 U.S.C. §§ 922(g)(1) and
Defendant. 924(a)(2)

(Felon in Possession of a Firearm)

 

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
COUNT ONE
On or about February 27, 2019, in the District of Wyoming, the Defendant,
AUSTIN JAMES KELLY, did knowingly possess a stolen firearm, namely, a Remington pistol
bearing serial number RP011729H, which had been shipped and transported in interstate
commerce both before and after it was stolen, knowing and having reasonable cause to believe the
firearm was stolen.
In violation of 18 U.S.C. §§ 922(j) and 924(a)(2).
COUNT TWO
On or about February 27, 2019, in the District of Wyoming, the Defendant, AUSTIN
JAMES KELLY, did knowingly possess a firearm after having been previously convicted of a

crime punishable by imprisonment for a term exceeding one year, and which firearm had
Case 2:19-cr-00092-SWS Document 15 Filed 05/24/19 Page 2 of 3

previously travelled in and affected interstate commerce, namely, a Remington pistol bearing serial
number RP011729H.
In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

A TRUE BILL:

Ink Signature on File in Clerk’s Office
FOREPERSON

Mak KGa

MARK A. KLAASSEN
United States Attorney
Case 2:19-cr-00092-SWS Document16 Filed 05/24/19 Page 3 of 3

 

 

PENALTY SUMMARY
DEFENDANT NAME: AUSTIN JAMES KELLY
DATE: May 21, 2019
INTERPRETER NEEDED: No
VICTIM(S): Yes
OFFENSE/PENALTIES:
Ct:1 18 U.S.C. §§ 922(j) and 924(a)(2)
(Possession of Stolen Firearm)
0-10 Years Imprisonment
Up To $250,000 Fine
3 Years Supervised Release
$100 Special Assessment
Ct:2 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
(Felon in Possession of a Firearm)
0-10 Years Imprisonment
Up To $250,000 Fine
3 Years Supervised Release
$100 Special Assessment
TOTALS: 0-20 Years Imprisonment
Up To $500,000 Fine
3 Years Supervised Release
$200 Special Assessment
AGENT: Jay Johnson, ATF
AUSA: Kerry J. Jacobson, Assistant United States Attorney
ESTIMATED TIME OF
TRIAL: 3 to 5 days
WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: Yes
ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS: No
